DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 11, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
passing, by the respective user mobile device, the identification of the event to the respective electronic wearable device, wherein the respective electronic wearable device stores the event identification in respective electronic persistent memory; retrieving, by the respective user mobile device, at least one information request associated with the event; displaying, by the respective user mobile device, and to the respective user, the at least one information request associated with the event; receiving, by the respective user mobile device and from the respective user, response data responsive to the at least one information request; passing, by the respective user mobile device, the response data to the respective electronic wearable device, wherein the respective electronic wearable device stores the response data in respective persistent memory; detecting, by the respective electronic wearable device, a proximity of a second electronic wearable device; interrogating, by the respective electronic wearable device, the second electronic wearable device for event data; determining, by the respective electronic wearable device, that the event data matches the event identification; interrogating, by the respective electronic wearable device, the second electronic wearable device for second electronic wearable device response data; retrieving, by the respective electronic wearable device, the response data from respective persistent memory; determining, by the respective electronic wearable device, that a number of matches between the response data and the second electronic wearable device response data exceeds a threshold; and by the respective electronic wearable device, and in response to the determining that a number of matches between the response data and the second electronic wearable device response data exceeds a threshold, causing a respective plurality of light emitters of the respective electronic wearable device to perform a match display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        7/1/22